
	
		II
		110th CONGRESS
		1st Session
		S. 583
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To create a competitive grant program for States to
		  enable the States to award salary bonuses to highly qualified elementary school
		  or secondary school teachers who teach, or commit to teach, for at least 3
		  academic years in a school served by a rural local educational
		  agency.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Rural Teacher Retention Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)More than
			 8,000,000 children, representing 21 percent of all public school children in
			 the United States, attend public schools in rural areas.
			(2)There are 24,123
			 public schools in rural areas of the United States, representing 31 percent of
			 all public schools.
			(3)More than 400,000
			 educators, or 31 percent of all public school teachers, teach in rural
			 schools.
			(4)Rural school
			 teachers earn approximately 14 percent less than their counterparts in other
			 regions.
			(5)Despite lower
			 salaries, rural school teachers typically teach multiple subjects and perform
			 their jobs with fewer resources than their counterparts in other
			 regions.
			(6)One of the most
			 critical challenges facing rural school districts is in attracting and
			 retaining qualified teachers.
			(7)Rural school
			 districts tend to have higher teacher turnover rates than school districts in
			 other regions.
			(8)High teacher
			 turnover has a negative impact on student performance, school district
			 performance, and the ability of teachers to become highly qualified.
			3.DefinitionsIn this Act:
			(1)Child with a
			 disabilityThe term child with a disability has the
			 meaning given the term in section 602 of the Individuals with Disabilities
			 Education Act (20 U.S.C. 1401).
			(2)Highly
			 qualifiedExcept as provided in paragraph (3), the term
			 highly qualified when used with respect to a teacher, has the
			 meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(3)Highly
			 qualified special education teacherThe term highly
			 qualified when used with respect to a special education teacher, has the
			 meaning given the term in section 602 of the Individuals with Disabilities
			 Education Act.
			(4)Limited english
			 proficientThe term limited English proficient has
			 the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965.
			(5)Low-income
			 studentThe term low-income student means a child
			 eligible to be counted under section 1124(c)(1)(A) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6333(c)(1)(A)).
			(6)Migratory
			 childThe term migratory child has the meaning given
			 the term in section 1309 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 6399).
			(7)Rural local
			 educational agency
				(A)In
			 generalSubject to subparagraph (B), the term rural local
			 educational agency means a local educational agency that—
					(i)(I)is described in section
			 6211(b), 6221(b)(1), or 9101(26)(C) of the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 7345(b), 7351(b)(1), 7801(26)(C)); or
						(II)serves a high number or percentage of
			 children who are Native Hawaiian as defined in section 7207(1) of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7517(1)); and
						(ii)has experienced
			 a teacher turnover rate of not less than 10 percent of all the teachers
			 teaching in the schools served by the local educational agency in any of the 3
			 academic years preceding the date of enactment of this Act.
					(B)County
			 ruleIf a local educational agency serves 2 or more counties in
			 their entirety, then each county shall be treated as if such county were a
			 separate local educational agency for purposes of determinations under
			 subparagraph (A).
				(8)SecretaryThe
			 term Secretary means the Secretary of Education.
			4.Pilot program
			 authorized
			(a)GrantsFrom
			 amounts appropriated under section 6 for each fiscal year, the Secretary shall
			 carry out a 5-year pilot program under which the Secretary awards grants, on a
			 competitive basis, to not more than 10 States to enable the States to award
			 salary bonuses to highly qualified teachers or highly qualified special
			 education teachers who teach, or commit to teach, for at least 3 academic
			 years, in an elementary school or secondary school served by the same rural
			 local educational agency.
			(b)Award
			 basisThe Secretary shall award grants under this section on the
			 basis of the needs of rural local educational agencies within a State for
			 recruiting and retaining highly qualified teachers or highly qualified special
			 education teachers.
			(c)Consideration
			 of needsIn determining the needs of rural local educational
			 agencies for recruiting and retaining highly qualified teachers and highly
			 qualified special education teachers under subsection (b), the Secretary shall
			 consider 1 or more of the following:
				(1)The eligibility
			 of a rural local educational agency for assistance under part B of title VI of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7341 et
			 seq.).
				(2)The impact on a
			 rural local educational agency of low-income students who are served by the
			 rural local educational agency.
				(3)The impact on a
			 rural local educational agency of limited English proficient students who are
			 served by the rural local educational agency.
				(4)The impact on a
			 rural local educational agency of migrant students who are served by the rural
			 local educational agency.
				(5)The number or
			 percentage of rural local educational agencies described in section 9101(26)(C)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7801(26)(C)).
				(6)The impact on a
			 rural local educational agency of children with a disability who are served by
			 the rural local educational agency.
				(7)The long-term
			 plans of a State to improve the recruitment and retention of highly qualified
			 teachers and highly qualified special education teachers in rural local
			 educational agencies within the State.
				(d)ApplicationA
			 State that desires to receive a grant under this section shall submit an
			 application to the Secretary at such time, in such manner, and accompanied by
			 such information as the Secretary may require. The application shall contain a
			 plan for the proposed distribution and use of the grant funds among rural local
			 educational agencies within the State.
			(e)Use of
			 fundsGrant funds under this section shall be used to provide
			 salary bonuses for highly qualified teachers or highly qualified special
			 education teachers who teach, or commit to teach, for at least 3 academic
			 years, in an elementary school or secondary school served by the same rural
			 local educational agency.
			5.Study and
			 reports
			(a)Study
				(1)In
			 generalThe Secretary shall carry out a study of each project
			 that is funded under this Act. The study shall track and assess the
			 implementation and effectiveness of each project.
				(2)Reservation of
			 fundsFrom the amount appropriated under section 6 for fiscal
			 year 2008, the Secretary shall reserve not more than 1 percent or $500,000,
			 whichever is greater, to carry out the study described in paragraph (1).
				(b)Reports
				(1)Annual reports
			 from StatesEach State receiving a grant under this Act shall
			 submit an annual report to the Secretary regarding each project within the
			 State that is funded under this Act. The report shall contain such information
			 as the Secretary determines necessary to evaluate the project.
				(2)Report to
			 Congress
					(A)In
			 generalThe Secretary shall submit a report on the study
			 described in subsection (a)(1) to the Committee on Health, Education, Labor,
			 and Pensions of the Senate and to the Committee on Education and Labor of the
			 House of Representatives not later than September 30, 2012.
					(B)ContentsThe
			 report shall include—
						(i)the
			 number of rural local educational agencies assisted under this Act;
						(ii)the
			 characteristics of such rural local educational agencies with respect to the
			 considerations of needs described in section 4(c);
						(iii)the number and
			 demographic characteristics of teachers receiving bonuses under this
			 Act;
						(iv)the impact of
			 the bonuses provided under this Act on the ability of rural local educational
			 agencies assisted under this Act to recruit and retain highly qualified
			 teachers and highly qualified special education teachers; and
						(v)such other
			 information and analysis as the Secretary determines necessary to evaluate the
			 projects.
						6.Authorization of
			 appropriationThere are
			 authorized to be appropriated to carry out this Act $50,000,000 for fiscal year
			 2008 and such sums as may be necessary for each of the fiscal years 2009
			 through 2012.
		
